July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             DIRECT COMMERCIAL FUNDING, INC., Appellant

NO. 14-12-00896-CV                          V.

 BEACON HILL ESTATES, LLC AND INTESAR HUSAIN ZAIDI, Appellees
               ________________________________

       This cause, an appeal from the judgment signed September 5, 2012 in favor
of appellees Beacon Hill Estates, LLC and Intesar Husain Zaidi, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Beacon Hill Estates, LLC and Intesar Husain Zaidi.

      We further order this decision certified below for observance.